DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1, 11-12, 17-18, and 20 currently amended.

Specification
Examiner acknowledges the amendment to the title filed on October 22, 2021. The objection to specification in previous Office Action filed on July 22, 2021 is hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
“the the second barrier rib” in line 19 should be “the second barrier rib.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak et al. (US PG-Pub No.: 2018/0122877 A1, hereinafter, “Beak”), prior art of record.
[AltContent: connector][AltContent: textbox (Transmissive portion B)]

    PNG
    media_image1.png
    356
    828
    media_image1.png
    Greyscale






claim 1, Beak discloses a display device (see Beak, FIG. 3) comprising:
at least one thin-film transistor (T2, FIG. 3) and an auxiliary electrode (160, ¶ [0057]) disposed on a substrate (101) and spaced apart from each other (FIG. 3);
a passivation layer (118, ¶ [0035]) disposed on the at least one thin-film transistor (T2) and the auxiliary electrode (160, FIG. 3);
a first barrier rib (annotated FIG. 3 above) and a second barrier rib (annotated FIG. 3 above) disposed on the passivation layer (118) and spaced apart from each other (FIG. 3);
a first electrode (132, ¶ [0035]) disposed on the first barrier rib (annotated FIG. 3 above) and connected to the at least one thin-film transistor (T2, FIG. 3);
a connecting electrode (168, ¶ [0050]) disposed on (according to Merriam-Webster, “on” is interpreted as attached to, which can be below or on the side) the second barrier rib (annotated FIG. 3 above) and connected to the auxiliary electrode (160, FIG. 3);
a bank layer (annotated FIG. 3 above) disposed on the passivation layer (118) and comprising a first opening (opening for 130, FIG. 3) exposing a portion of the first electrode (132) and a second opening (opening for the second barrier rib, annotated FIG. 3 above) exposing a portion of the connecting electrode (168, FIG. 3);
an organic emitting layer (134, ¶ [0048]) disposed on the first electrode (132) and separated by the second barrier rib (annotated FIG. 3 above); and

wherein the first barrier rib (annotated FIG. 3 above) and the second barrier rib (annotated FIG. 3 above) are disposed on a same layer (e.g., 118, FIG. 3; “on ” allows objects inbetween and does not require direct contact).

Regarding claim 2, Beak discloses the display device of claim 1, wherein the first barrier rib (annotated FIG. 3 above) overlaps the at least one thin-film transistor (T2, FIG. 3).

Regarding claim 3, Beak discloses the display device of claim 1, wherein the organic emitting layer (134) includes an organic light emitting layer (portion of 134 above 132) and organic common layers (annotated FIG. 3 above).

Regarding claim 4, Beak discloses the display device of claim 1, wherein at least one of the first barrier rib (annotated FIG. 3 above) and the second barrier rib (annotated FIG. 3 above) has a reverse tapered shape (the second barrier rib has a reverse tapered shape).

Regarding claim 5, Beak discloses the display device of claim 1, wherein the first electrode (132) covers a side portion and/or top portion of the first barrier rib (annotated 

Regarding claim 6, Beak discloses the display device of claim 1, further comprising a light-emitting portion (130, FIG. 3) where the first electrode (132), the organic emitting layer (134), and the second electrode (136) overlap, wherein the light-emitting portion (130) overlaps the first barrier rib (annotated FIG. 3 above).

Regarding claim 7, Beak discloses the display device of claim 1, wherein the connecting electrode (168) covers a side portion and/or top portion of the second barrier rib (168 covers a side of the second barrier rib, annotated FIG. 3 above), and is connected to the auxiliary electrode (160) through a second via hole (annotated FIG. 3 above) present in the passivation layer (118).

Regarding claim 8, Beak discloses the display device of claim 1, wherein the connecting electrode (168) is exposed by separating the organic emitting layer (134) on a side portion of the second barrier rib (annotated FIG. 3 above), and the second electrode (136) comes into contact with the connecting electrode (168) exposed on the side portion of the second barrier rib (FIG. 3).

Regarding claim 9, Beak discloses the display device of claim 8, wherein the connecting electrode (168) is exposed by separating the organic emitting layer (134) on a surface of the passivation layer (118) overlapping the second barrier rib (annotated 

Regarding claim 15, Beak discloses the display device of claim 1, further comprising a capacitor (Cst, FIG. 3), wherein the first barrier rib (annotated FIG. 3 above) overlaps the capacitor (Cst, FIG. 3).

Regarding claim 16, Beak discloses the display device of claim 1, wherein the first opening (opening for 130) exposes a portion of the first electrode (132) on top of the first barrier rib (annotated FIG. 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (US PG-Pub No.: 2018/0122877 A1, hereinafter, “Beak”), prior art of record, as applied to claim 1, and further in view of Park et al. (US PG-Pub No.: 2014/0183479 A1, hereinafter, “Park”), prior art of record.
Regarding claim 10, Beak discloses the display device of claim 1, wherein a sub-pixel (annotated FIG. 3 above) defined on the substrate (101) comprising a light-emitting portion (130, FIG. 3), wherein the at least one thin-film transistor (T2), the auxiliary electrode (160), the first barrier rib (annotated FIG. 3 above), the second barrier rib (annotated FIG. 3 above), the first electrode (132), and the connecting electrode (168) are provided in the sub-pixel (annotated FIG. 3 above).
Beak is silent regarding a portion (transmissive portion A, annotated FIG. 3 above) adjacent to the sub-pixel (annotated FIG. 3 above) on the substrate (101) is transmissive.
However, Park discloses a display device (see Park, FIG. 3), comprising a portion (TA, ¶ [0045]) adjacent to a sub-pixel (EA, FIG. 3) on a substrate (310, FIG. 3) is transmissive (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Beak’s transmissive portion A 

Regarding claim 11, Beak in view of Park discloses the display device of claim 10, wherein the first (opening for 130) and second openings (opening for the second barrier rib) of the bank layer (Beak’s annotated FIG. 3 above) are disposed in the sub-pixel (annotated FIG. 3 above), while the bank layer (part of the bank layer) is disposed in the transmissive portion (in order to meeting this limitation, the transmissive portion is transmissive portion B in Beak’s annotated FIG. 3 above; Beak’s FIG. 4 discloses the same feature as an alternative embodiment; Park’s TA portion in FIG. 3 also includes part of a bank layer 315), and wherein the bank layer (Beak’s annotated FIG. 3 above) is contacted with an upper surface of the first electrode (132) at an upper surface of the first barrier rib (Beak’s annotated FIG. 3 above).

Regarding claim 12, Beak in view of Park discloses the display device of claim 10, wherein the bank layer (Beak’s annotated FIG. 3 above) comprises a third opening (opening C, annotated FIG. 3 above) exposing the transmissive portion (transmissive portion A), so that the transmissive portion (transmissive portion A) is devoid of the bank layer (Beak, FIG. 3).

Regarding claim 13, Beak in view of Park discloses the display device of claim 10.

Park, however, disclose that in the transmissive portion (TA, FIG. 3), an organic emitting layer (352, ¶ [0078]) is disposed directly on a passivation layer (314, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Beak’s organic emitting layer disposed directly on the passivation layer in the transmissive portion, as taught by Park, in order to simplify the fabrication process since the organic emitting layer is transparent in a non-emission state (Park, ¶ [0081]).

Regarding claim 14, Beak in view of Park discloses the display device of claim 10, wherein the light-emitting portion (130) overlaps the first barrier rib (Beak’s annotated FIG. 3 above).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (US PG-Pub No.: 2018/0122877 A1, hereinafter, “Beak”), prior art of record, in view of Park et al. (US PG-Pub No.: 2014/0183479 A1, hereinafter, “Park”), prior art of record.
Regarding claim 17, Beak discloses a display device (see Beak, FIGs. 2 and 3, with FIG. 3 being a cross-sectional view of one sub-pixel) comprising:
a plurality of sub-pixels (FIG. 2 and ¶ [0036]) disposed on a substrate (101, FIG. 3),

a passivation layer (118, ¶ [0035]) disposed on the thin-film transistor (T2, FIG. 3);
a first barrier rib (annotated FIG. 3 above) disposed on the passivation layer (118) and overlapping a portion of the thin-film transistor (T2),
wherein a first electrode (132, ¶ [0035]) of the OLED (130) is disposed on top and/or side portions of the first barrier rib (annotated FIG. 3 above), an organic emitting layer (134, ¶ [0048]) of the OLED (130) is disposed on the first electrode (132), and a second electrode (136, ¶ [0048]) of the OLED (130) is disposed on the organic emitting layer (134, FIG. 3);
a second barrier rib (annotated FIG. 3 above) spaced apart from the first barrier rib (annotated FIG. 3 above), and disposed on the passivation layer (118, FIG. 3); and
a bank layer (annotated FIG. 3 above) disposed on the first electrode (132) and the passivation layer (118), and including a first opening (opening for 130, FIG. 3) in which the first electrode (132) and the first barrier rib (annotated FIG. 3 above) are disposed (FIG. 3),
wherein the first barrier rib (annotated FIG. 3 above) and the second barrier rib (annotated FIG. 3 above) are disposed on a same layer (e.g., 118, FIG. 3; “on ” allows objects inbetween and does not require direct contact).
Beak is silent regarding that at least one portion (transmissive portion A, annotated FIG. 3 above) disposed on the substrate (101) is transmissive.
see Park, FIG. 3), comprising a portion (TA, ¶ [0045]) adjacent to a sub-pixel (EA, FIG. 3) on a substrate (310, FIG. 3) is transmissive (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Beak’s transmissive portion A adjacent to the plurality of sub-pixels on the substrate transmissive, as taught by Park, in order to allow external light to pass through (Park, ¶ [0045]).

Regarding claim 18, Beak in view of Park discloses the display device of claim 17, further comprising: a connecting electrode (168; Beak, ¶ [0050]) disposed on a top and/or side of the second barrier rib (168 on a side of the second barrier rib, annotated FIG. 3 above) and connected to an auxiliary electrode (160, ¶ [0057]).

Regarding claim 19, Beak in view of Park discloses the display device of claim 18, wherein at least one of the first barrier rib (annotated FIG. 3 above) and the second barrier rib (annotated FIG. 3 above) has a reverse tapered shape (the second barrier rib has a reverse tapered shape; Beak, FIG. 3).

Regarding claim 20, Beak in view of Park discloses the display device of claim 17, wherein the bank layer (annotated FIG. 3 above) comprises a second opening (opening C; Beak, annotated FIG. 3 above) exposing the transmissive portion (transmissive portion A), so that the transmissive portion (transmissive portion A) is devoid of the bank layer (134, annotated FIG. 3 above), and wherein the bank layer .

Response to Arguments
Applicant's arguments filed on October 22, 2021 have been fully considered but they are not persuasive. Regarding claims 1 and 17, Applicant stated that Beak fails to disclose that both the first and second barrier ribs are directly disposed on a same layer (Remarks, pages 9-10). However, Applicant failed to recite “directly disposed on” in currently amended claims 1 and 17. The currently recited limitation “disposed on” allows objects inbetween. For example, claim 1 also recites “at least one thin-film transistor and an auxiliary electrode disposed on a substrate.” According to FIG. 7 of instant application, an auxiliary electrode (259) does not directly contact a substrate (200). Examiner suggests to amend the claim limitation to “the first barrier rib and the second barrier rib directly contact a top surface of a same layer,” in order to overcome the current rejections. Regarding claims 11 and 20, Applicant also alleged that Beak fails to disclose that the bank layer is contacted with an upper surface of the first electrode at an upper surface of the first barrier rib (Remarks, page 11). Examiner respectfully disagrees. As shown in the annotated FIG. 3 above, Beak discloses the bank layer (annotated FIG. 3 above) is contacted with an upper surface of the first electrode (132) at an upper surface of the first barrier rib (annotated FIG. 3 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892